Angelo L. Rosa (ISB No. 7546)
ROSA PLLC
950 West Bannock Street, Suite 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 302 | Phoenix, Arizona 85016
Telephone:   +1 (801) 440-4400
Fax:         +1 (208) 515-2203
e-Mail:      arosa@rosacommerce.com

Attorneys for Respondent/Counter-Petitioner
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC


                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  TWIN FALLS NSC, LLC, a Tennessee           Case No. 1:19-cv-00009-DCN
  limited liability company,

         Petitioner/Counter-Respondent,

  v.                                             DECLARATION OF DEBORAH
                                              WENSINK IN SUPPORT OF SOUTHERN
  SOUTHERN IDAHO AMBULATORY                    IDAHO AMBULATORY SURGERY
  SURGERY CENTER, LLC, an Idaho                  CENTER, LLC S MOTION FOR
  limited liability company,                        PROTECTIVE ORDER

         Respondent/Counter-Petitioner.




DECLARATION OF DEBORAH WENSINK IN SUPPORT OF SOUTHERN IDAHO
AMBULATOR S RGER CENTER, LLC S MOTION FOR PROTECTI E ORDER
                            - Page 1
                         DECLARATION OF DEBORAH WENSINK

        I, Deborah Wensink, hereby declare and state as follows:

        1.      I am an individual over the age of eighteen and a resident of the County of Gooding,

State of Idaho. I am not a party to this action. I am Center Administrator for Southern Idaho

A b a         S ge    Ce e , LLC ( SIASC ).

        2.      The purpose of this Declaration is (a) to authenticate the exhibits attached to this

Declaration, which is filed in support of SIASC M          f   P   ec   e O de ( he M         ); and

(b) to attest to certain facts in support of the Motion. This Declaration is made on the basis of my

own personal knowledge, except for those statements that are expressly predicated upon

information and/or belief.

        3.      As part of my duties as Center Administrator for SIASC, I log on to a web site

known as PECOS, the United States Department of Health and Human Services Center for

Medicare and Medicaid Services Provider, Enrollment, Chain and Ownership System web site to

change the SIASC company name, list any changes in ownership of the Surgery Center, and view

SIASC        a d The S ge     Ce e      Provider Transaction Access Numbers ( PTAN ) when

necessary.

        4.      I logged onto the web site roughly every two to three days from December of 2019

to February of 2020. I was on the web site this frequently because I was changing the surgery

center name to The Surgery Center. I was checking to see if any further information was needed

to do so, and whether the name change had been accepted. During that time, I never saw any users

for SIASC listed on the Staff page of the website.

        5.      On July 1, 2020, I logged onto PECOS to verify The S ge         Ce e     PTAN. A

message came up that my password had expired, and I was directed to the Identity & Access
DECLARATION OF DEBORAH WENSINK IN SUPPORT OF SOUTHERN IDAHO
 M L TOR S RGER CENTER, LLC S MOTION FOR PROTECTI E ORDER
                            - Page 2
Management                     f he      e. I c c ed            he M S aff ab a d           ced      e             ed

a   Ac        e S aff f      SIASC: a A a da R                     a da A he S          e, b h    h a        g.c

e-mail addresses.           I took a screenshot of the page.             See Screenshot of Identity & Access

Management portion of PECOS web site dated July 1, 2020, attached and incorporated hereto as

 E h b 1.

         6.        I do not know Amanda Rosson nor Ashley Stone of AmSurg Corporation. Neither

person is a h          ed     acce    SIASC             f rmation on PECOS.

         7.        I   e ed he M S aff                   ab e e a        e    he I        ed he PECOS        eb     e

be ee Dece be 2019 a d Feb a                            2020, a d        Ac   e S aff      ee     ed. Th ,

information and belief, Amanda Rosson and Ashley Stone gained access to SIASC                            f     a

sometime between February 1, 2020 and July 1, 2020.

         8.        On the same day, I deleted Amanda Rosson and Ashley Stone as SIASC PECOS

users and contacted PECOS to determine how they had gained access to the site. A recording

informed me that, due to COVID-19, questions must be e-mailed to PECOS. See Centers for

Medicare & Medicaid Services Staff Change Notification Confirmations, dated July 1, 2020,

a ached a d        c         a ed he e       a       E h b 2.

         9.        Also on the same day, I filled out a form on the PECOS customer support page and

requested information on how the two unauthorized users gained access. However, because I had

already deleted the users, the PECOS support person responded as follows:

          I ha e chec ed he              e       a dd           ee ha you are describing. Unrecognizable names

         can be due to a person who has authority on your behalf to edit or change data. This is

         commonly the billing, HR or credentialing group may have initiated the request. You

          h      d chec        h he      f       .
DECLARATION OF DEBORAH WENSINK IN SUPPORT OF SOUTHERN IDAHO
 M L TOR S RGER CENTER, LLC S MOTION FOR PROTECTI E ORDER
                            - Page 3
See Screenshot of Centers for Medicare & Medicaid Services External User Services support

center response from Dennis B., dated July 1, 2020, attached a d   c      a ed he e   a   E hb

3.

       10.     No one from SIASC ever initiated a request to add Amanda Rosson or Ashley Stone

of AmSurg Corporation as SIASC users on the PECOS web site.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on 10 July 2020 at Twin Falls, Idaho:




                                                    Deborah Wensink




DECLARATION OF DEBORAH WENSINK IN SUPPORT OF SOUTHERN IDAHO
 M L TOR S RGER CENTER, LLC S MOTION FOR PROTECTI E ORDER
                            - Page 4
                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 10 July 2020 I submitted the foregoing to the Clerk
of the Court for service on CM/ECF Registered Participants as reflected on the Notice of
Electronic Filing, including, but not limited to, the following:

      Scott D. Hess              sdhess@hollandandhart.com

      Brant Phillips             BPhillips@bassberry.com



                                               /s/ Angelo L. Rosa
                                              Angelo L. Rosa




DECLARATION OF DEBORAH WENSINK IN SUPPORT OF SOUTHERN IDAHO
AMBULATOR S RGER CENTER, LLC S MOTION FOR PROTECTI E ORDER
                            - Page 5
     EXHIBIT 1
TO DECLARATION OF
 DEBORAH WENSINK
     EXHIBIT 2
TO DECLARATION OF
 DEBORAH WENSINK
     EXHIBIT 3
TO DECLARATION OF
 DEBORAH WENSINK
From: EUS Support [mailto:eus@mailps.custhelp.com]
Sent: Wednesday, July 01, 2020 12:43 PM
To: Debbie Wensink
Subject: Staff End User [Incident: 200701-000745]


   Thank you for contacting The Centers for Medicare & Medicaid Services
   (CMS) External User Services (EUS) support center.
   Below is a summary of your request and our response. If this issue is not
   resolved to your satisfaction, you may reopen it within the next 14 days.
   Please contact us via phone, chat, email, or update your incident on the
   Customer Portal to have your issue re-opened.
   Sincerely,
   External User Services (EUS) Support Team
   Chat with us
   Support website: https://eus.custhelp.com
   To access your request from our support site, click here
   Subject
      Staff End User
    Response By Email (Dennis B.) (07/01/2020 01:43 PM CDT)
    Good day Deborah ,

     I have checked the system and do not see what you are describing. Unrecognizable names can be
    due to a person who has authority on your behalf to edit or change data. This is commonly the
    billing, HR or credentialing group may have initiated the request. You should check with them first.

    If you have additional questions, you may contact us, we will be more than happy to assist you
    further. You may also go to https://eus.custhelp.com as a source of information for frequently asked
    questions.


    Thank You,

    External User Services
    PO Box 792750
    San Antonio, Texas 78279
    Chat: https://eus.custhelp.com/app/chat/chat_launch
    E-mail: EUSSupport@cgi.com
    Phone: 1-866-484-8049/(TYY: 1-866-523-4759)
    Hours of operation: Monday-Friday 6am to 6pm CST



    Question Reference # 200701-000745
•      Date Created: 07/01/2020 12:22 PM CDT
•      Date Last Updated: 07/01/2020 01:43 PM CDT
•      Status: Resolved

                                                          [---001:001286:60594---]
